            Case 1:17-vv-01632-UNJ Document 47 Filed 06/29/20 Page 1 of 7




                  In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 17-1632V

*************************
                           *                                      Chief Special Master Corcoran
CHERYL GIBBS,              *
                           *
               Petitioner, *                                      Filed: May 26, 2020
                           *
          v.               *
                           *                                      Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                      Shoulder Injury; Tetanus, Diphtheria,
AND HUMAN SERVICES,        *                                      Acellular Pertussis.
                           *
               Respondent. *
                           *
*************************


Shealene Mancuso, Muller Brazil, L.L.P., Dresher, PA, for Petitioner.

Adriana Teitel, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                   DECISION AWARDING DAMAGES 1

       On October 30, 2017, Cheryl Gibbs filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”). 2 Petitioner alleges that she
suffered from a left shoulder injury as a result of her March 24, 2016, receipt of the tetanus,
diphtheria, acellular pertussis (“TDaP”) vaccine. Moreover, Petitioner alleges that she experienced
residual effects of this injury for more than six months.




1
  Because this Decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
             Case 1:17-vv-01632-UNJ Document 47 Filed 06/29/20 Page 2 of 7




         Respondent denies that the TDaP vaccine caused Petitioner to suffer a left shoulder injury
or any other injury or condition. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation (filed on May 26, 2020) that the issues before them could be
settled, and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

         •    A lump sum of $1,366.08, representing reimbursement of a Louisiana Medicaid lien,
              in the form of a check payable jointly to Petitioner and

                                     Healthy Blue Subrogation Services
                                     75 Remittance Drive, Suite 6019
                                     Chicago, IL 60675-6019
                                     Insured: Cheryl Gibbs
                                     File Number: SN14406072

              Petitioner agrees to endorse this check to Healthy Blue; and

         •    A lump sum of $47,500.00 in the form of a check payable to Petitioner.

Stipulation ¶ 8. These amounts represent compensation for all damages that would be available
under Section 15(a) of the Act.

         I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the Court is directed to enter judgment herewith. 3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Chief Special Master

3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
Case
Case 1:17-vv-01632-UNJ
     1:17-vv-01632-UNJ Document
                       Document 47
                                42 Filed
                                   Filed 06/29/20
                                         05/26/20 Page
                                                  Page 3
                                                       1 of
                                                         of 7
                                                            5
Case
Case 1:17-vv-01632-UNJ
     1:17-vv-01632-UNJ Document
                       Document 47
                                42 Filed
                                   Filed 06/29/20
                                         05/26/20 Page
                                                  Page 4
                                                       2 of
                                                         of 7
                                                            5
Case
Case 1:17-vv-01632-UNJ
     1:17-vv-01632-UNJ Document
                       Document 47
                                42 Filed
                                   Filed 06/29/20
                                         05/26/20 Page
                                                  Page 5
                                                       3 of
                                                         of 7
                                                            5
Case
Case 1:17-vv-01632-UNJ
     1:17-vv-01632-UNJ Document
                       Document 47
                                42 Filed
                                   Filed 06/29/20
                                         05/26/20 Page
                                                  Page 6
                                                       4 of
                                                         of 7
                                                            5
Case
Case 1:17-vv-01632-UNJ
     1:17-vv-01632-UNJ Document
                       Document 47
                                42 Filed
                                   Filed 06/29/20
                                         05/26/20 Page
                                                  Page 7
                                                       5 of
                                                         of 7
                                                            5
